                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


DEON'DRE TOWNSEND,

                    Petitioner,
                                                   Case No. 20-cv-465-pp
      v.

STATE OF WISCONSIN COURTS,

                    Respondent.


 ORDER DENYING HABEAS PETITION (DKT. NO. 1), DENYING AS MOOT
MOTIONS TO PROCEED WITHOUT PREPAYING FILING FEE (DKT. NOS. 4,
6), DISMISSING CASE WITHOUT PREJUDICE AND DECLINING TO ISSUE
                 CERTIFICATE OF APPEALABILITY


      On March 23, 2020, the petitioner, representing himself, filed a petition

for writ of habeas corpus under 28 U.S.C. §2241 challenging his pretrial

detention in the Milwaukee County Jail on charges of first-degree intentional

homicide as a party to a crime and armed robbery as a party to a crime. Dkt.

No. 1; State v. Townsend, Milwaukee County Case No. 19CF004749 (available

at https://wcca.wicourts.gov). A week later, the petitioner filed a motion for

leave to proceed without prepaying the $5.00 filing fee. Dkt. No. 4. On April 17,

2020, the petitioner filed a second motion for leave to proceed without

prepaying the filing fee. Dkt. No. 6. The petitioner is not eligible for habeas

relief. The court will deny the petition, deny the motions for leave to proceed

without prepaying the filing fee as moot and dismiss the case.




                                         1

           Case 2:20-cv-00465-PP Filed 04/15/21 Page 1 of 6 Document 10
I.    Background

      The petition refers to “DA CASE #19CF004749.” Dkt. No. 1 at 1. The

court has reviewed the public docket for that case. See State v. Townsend,

Milwaukee County Case No. 19CF004749 (available at https://wcca.

wicourts.gov). The docket shows that on October 25, 2019, the District

Attorney’s Office filed a complaint against the petitioner. Id. As of April 14,

2021, the first-degree intentional homicide and armed robbery charges remain

pending, with a motion hearing scheduled for April 21, 2021 and a jury trial

scheduled to begin on May 17, 2021. Id. The docket shows that as of March 24,

2021, the petitioner remained in custody pending trial. Id. The Milwaukee

County Jail inmate locator shows that the petitioner remains in custody at that

facility. http://www.inmatesearch.mkesheriff.org/ (last visited April 14, 2021).

II.   Rule 4 Screening

      A.      Standard

      Under Rule 1(b) of the Rules Governing Section 2254 Cases and Civil

Local Rule 9(a)(2) (E.D. Wis.), the court applies the Rules Governing Section

2254 Cases to petitions for a writ of habeas corpus under 28 U.S.C. §2241.

Chagala v. Beth, No. 15-CV-531, 2015 WL 2345613 at *1 (E.D. Wis. May 15,

2015). Those rules require the court to review, or “screen” the petition. Rule 4

of the Rules Governing Section 2254 Cases states:

      If it plainly appears from the petition and any attached exhibits that
      the petitioner is not entitled to relief in the district court, the judge
      must dismiss the petition and direct the clerk to notify the
      petitioner. If the petition is not dismissed, the judge must order the
      respondent to file an answer, motion, or other response within a
      fixed time, or to take other action the judge may order.
                                         2

           Case 2:20-cv-00465-PP Filed 04/15/21 Page 2 of 6 Document 10
       “The appropriate vehicle for a state pre-trial detainee to challenge his

detention is §2241.” Jackson v. Clements, 796 F.3d 841, 843 (7th Cir. 2015).

While §2241 allows a state pretrial detainee to petition for habeas relief, the

Younger abstention doctrine limits the ability of a federal court to interfere with

pending state criminal prosecutions absent extraordinary circumstances. See,

e.g., Olsson v. O'Malley, 352 Fed. App’x 92, 94 (7th Cir. 2009) (citing Younger

v. Harris, 401 U.S. 37, 43-45 (1971)).

       Exceptional circumstances exist where irreparable damage would occur,

such as cases involving prosecutorial harassment and prosecutions brought in

bad faith. Younger, 401 U.S. at 49. Relief is “generally limited to speedy trial

and double jeopardy claims, and only after the petitioner has exhausted state-

court remedies.” Olsson v. Curran, 328 F. App’x 334, 335 (7th Cir. 2009).

Exceptional circumstances do not exist when the threatened injury “is solely

‘that incidental to every criminal proceeding brought lawfully and in good

faith.’” Id. (citing Douglas v. City of Jeannette, 319 U.S. 157, 164 (1943)).

       B.      Analysis

       The petition asserts four grounds for relief: (1) “Warrantless Arrest, Illegal

Search and Seizure,” (2) the police report did not contain sufficient facts, (3)

“No present Endorsement on CR-215 Form and no present P-94, and violation

of ‘48 hour law,’” and (4) “Illegal Detention/False Imprisonment” Dkt. No. 1 at

6-7.

       The court must dismiss the petition for several reasons. First, the state

court criminal proceedings are ongoing. The petitioner still has what the United
                                          3

            Case 2:20-cv-00465-PP Filed 04/15/21 Page 3 of 6 Document 10
States Supreme Court has characterized as “an acute, live controversy with the

State and its prosecutor.” Younger, 401 U.S. at 41.

      “Ex parte Young, 209 U.S. 123 . . . , and following cases have
      established the doctrine that, when absolutely necessary for
      protection of constitutional rights, courts of the United States have
      power to enjoin state officers from instituting criminal actions. But
      this may not be done, except under extraordinary circumstances,
      where the danger of irreparable loss is both great and immediate.
      Ordinarily, there should be no interference with such officers;
      primarily, they are charged with the duty of prosecuting offenders
      against the laws of the state, and must decide when and how this is
      to be done. The accused should first set up and rely upon his
      defense in the state courts . . . .”

Id. at 45 (quoting Fenner v. Boykin, 271 U.S. 240, 243-44 (1926)). This federal

court cannot interfere with the ongoing state criminal proceedings. The

petitioner has not described any extraordinary circumstances. He has the

ability to address his concerns in state court—in the state court proceedings,

he may file a motion to suppress evidence or quash his arrest, challenge the

sufficiency of the evidence by having a jury trial and/or seek release from

custody.

      Second, the federal habeas petition is premature. “A federal court will not

hear a state prisoner’s habeas claim unless the prisoner has first exhausted his

state remedies by presenting the claim to the state courts for one full round of

review.” Crutchfield v. Dennison, 910 F.3d 968, 972 (7th Cir. 2018) (citing

Davila v. Davis, ___ U.S. ___, 137 S. Ct. 2058, 2064 (2017)). The petitioner has

unsuccessfully raised several motions in the trial court. State v. Townsend,

Milwaukee County Case No. 19CF004749 (available at https://wcca.




                                        4

           Case 2:20-cv-00465-PP Filed 04/15/21 Page 4 of 6 Document 10
wicourts.gov). He has not, however, presented any of the claims he raises in

this federal petition to the court of appeals or sought review of any court of

appeals decision in the Wisconsin Supreme Court. The petitioner has not

exhausted his state remedies, which is required before seeking habeas relief in

federal court.

       Nor does the petition name the appropriate respondent. Under 28 U.S.C.

§2242, a person who files a §2241 petition must name as the respondent “the

person who has custody over [him].” The petitioner names “State of Wisconsin

Courts” as the respondent. Dkt. No. 1 at 1. The petitioner is in custody at the

Milwaukee County Jail. The person who has custody over him is the Milwaukee

County Sheriff.

       For all these reasons, the court must dismiss the petition.

III.   Motions to Proceed Without Prepaying the Filing Fee (Dkt. Nos. 4, 6)

       There is a $5.00 filing fee for filing a habeas petition. 28 U.S.C. §1914(a).

The petitioner has twice asked the court to allow him to proceed without

prepaying that fee. Dkt. Nos. 4, 6. Because the court is dismissing the case, it

will deny the motions as moot.

IV.    Certificate of Appealability

       Under Rule 11(a) of the Rules Governing Section 2254 Cases, the court

must consider whether to issue a certificate of appealability. A court may issue

a certificate of appealability only if the applicant makes a substantial showing

of the denial of a constitutional right. See 28 U.S.C. § 2253(c)(2). The standard

for making a “substantial showing” is whether “reasonable jurists could debate

                                         5

         Case 2:20-cv-00465-PP Filed 04/15/21 Page 5 of 6 Document 10
whether (or, for that matter, agree that) the petition should have been resolved

in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (internal quotations omitted). The court declines to issue a certificate of

appealability because reasonable jurists could not debate that the petitioner is

not entitled to habeas relief under 28 U.S.C. §2241.

V.    Conclusion

      The court DENIES the petition for writ of habeas corpus under 28 U.S.C.

§2241. Dkt. No. 1.

      The court DENIES AS MOOT the petitioner’s motion to proceed without

prepaying the filing fee. Dkt. No. 4.

      The court DENIES AS MOOT the petitioner’s second motion to proceed

without prepaying the filing fee. Dkt. No. 6.

      The court DECLINES TO ISSUE a certificate of appealability.

      The court ORDERS that this case is DISMISSED WITHOUT

PREJUDICE. The clerk will enter judgment accordingly.

      Dated in Milwaukee, Wisconsin this 15th day of April, 2021.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          6

         Case 2:20-cv-00465-PP Filed 04/15/21 Page 6 of 6 Document 10
